QUIGLEY, P.J.,
Defendant has requested the court to exclude all representatives and agents of the media from his preliminary hearing on the charge of murder in order to prevent pretrial publicity which may be prejudicial to his case.
While the court is acutely aware of the competing constitutional questions involved in such a situation as this and is desirous of preserving the right of the accused to a trial before a fair and impartial jury, it nevertheless feels constrained to deny the request.
The Constitution of this Commonwealth mandates that “all courts shall be open;” article 1, Sec*665tion 11, and while a preliminary hearing before a District Justice might not technically be deemed a “court” under the Rules of Criminal Procedure, it nevertheless deals with a court case and is an integral part of a judicial proceeding such as this.
The Supreme Court of this Commonwealth has, through its power to promulgate rules of procedure, provided for the exclusion of the public and press under certain circumstances and at a certain stage of the proceedings, not the stage of the instant proceeding. The legislature, insofar as can be determined, has not acted on the issue and there are no Pennsylvania court decision in point.
It is the conclusion of this court that it was the will of the people of this Commonwealth to have judicial proceedings open and that that will has not been changed, as the legislature has not interpreted otherwise, nor has it been changed by the courts in the exercise of judicial duties. Thus, in the absence of a superior directive, or at least relevant authority, this court cannot exclude the public or press from a preliminary hearing. Had the court been confronted with unique and compelling evidence of a clear and present danger of uncorrectable prejudice to the right of defendant to secure a fair trial, and thus preclude a trial at any time and at any place, the conclusion would have to be different.
The press, armed with its right but mindful of its duty, may attend the preliminary hearing in this case.
ORDER
And now, June 17, 1976, at 1:00 o’clock p.m., for the reasons stated, the petition to exclude media from preliminary hearing is dismissed.